Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed April 28, 2022 have been received and reviewed. Claims 1, 3-17, 20-26 and 30-44 are now pending in this application.
	Claims 12-15 and 36-39 remain withdrawn from consideration as being drawn to non-elected subject matter.
	Claims 1, 3-11, 16, 17, 20-26, 30-35 and 40-44 are under consideration.
Copious amount of art was still found. 
	Applicants are advised of MPEP 803.02 Restriction - Markush Claims [R - 2], fourth and fifth paragraph, where is stated:
	“As an example, in the case of an application with a Markush - type claim drawn to the compound C - R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, CA, CB, CC, CD, or CE. The Markush - type claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush - type claim and claims to the elected species shall be rejected, and claims to the non-elected species would be held withdrawn from further consideration. As in the prevailing practice, a second action on the rejected claims would be made final.” (emphasis added).
	On the other hand, should no prior art be found that anticipates or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is found that anticipates or renders obvious the Markush-type claim with respect to a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action made final. Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 17, 20-22, 26, 30, 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angert et al. (Zhurnal Prikladnoi Khimii (Sankt-Peterburg, Russian Federation) (1959), 32, 408-18). The claim reads on the compound depicted below. See Abstract.
RN   100393-15-5  CAPLUS
CN   Benzenamine, 4-methoxy-N-[(5-methyl-2-thienyl)methylene]-  (CA INDEX 
     NAME)

    PNG
    media_image1.png
    159
    356
    media_image1.png
    Greyscale
.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Profft et al. (Wissenschaftliche Zeitschrift der Technischen Hochschule fuer Chemie "Carl Schorlemmer" Leuna-Merseburg (1960), Volume Date 1959-1960, 2, 181-5). The claim reads on the compound depicted below. See Abstract.
RN   100124-85-4  CAPLUS      
CN   Benzenamine, N-[(3,5-dichloro-2-thienyl)methylene]-4-methyl-  (CA INDEX
     NAME)
  

    PNG
    media_image2.png
    176
    330
    media_image2.png
    Greyscale
.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sone et al. (Nippon Kagaku Zasshi (1962), 83, 496-9). The claim reads on the compound depicted below. See Abstract.
RN   64857-12-1  CAPLUS      
CN   Benzenamine, 4-methyl-N-[(5-nitro-2-thienyl)methylene]-  (CA INDEX NAME)
  

    PNG
    media_image3.png
    154
    351
    media_image3.png
    Greyscale
.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sone et al. (Bulletin of the Chemical Society of Japan (1963), 36(5), 618-20). The claim reads on the compound depicted below. See Abstract.
RN   92025-18-8  CAPLUS      
CN   Benzenamine, N-[(5-bromo-3-nitro-2-thienyl)methylene]-4-methyl-  (CA 
     INDEX NAME)
  

    PNG
    media_image4.png
    213
    331
    media_image4.png
    Greyscale
.

Claim Rejections - 35 USC § 112
Claims 17, 20-26, 30-36 and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The limitation “fluidized by being irradiated with light and reversibly non-fluidized” has been added to claim 1. The claim embraces thousands of compounds and Applicants are requiring synthesis of each compound and testing each to determine whether a given compound is fluidized by irradiation. This is research to understand the metes and bounds of the claim which is improper. The skilled artisan should know what is within the claim without having to conduct research.
Regarding claim 17, which is an independent claim and also directed to Formula (I), it is unclear whether the scope of Formula (I) is the same as the compound of formula (I) in claim 1. Two different compounds should not be named the same. It is noted that Formula (2) in claim 17 is denoted by two different structures (A-N=CH-B and B-N=CH-A). This is not consistent with the compound of Formula (I). A clarification is required. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 7, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624